Name: Commission Regulation (EEC) No 3379/91 of 20 November 1991 amending Regulation (EEC) No 2396/91 fixing for the 1990/91 marketing year the yields of olives and olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 91No L 319/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3379/91 of 20 November 1991 amending Regulation (EEC) No 2396/91 fixing for the 1990/91 marketing year the yields of olives and olive oil HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2396/91 is hereby amended as follows : 1 . The text in Annex I hereto is inserted between the provinces 'TpiK&amp;taov' and 'ApdjiOtQ' in Annex I. 2. In Annex II .  in Part A, the figures for the provinces of 'Reggio Calabria' and 'Catania' are replaced by the figures in Annex II hereto.  in Part C, the text in Annex III hereto is inserted between the provinces 'TpiK&amp;taov' and 'Apdjxa?'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fat ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 1109/91 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2396/91 0 fixes the olive and olive oil yields for each homogeneous production zone ; whereas in Annex I and II to that Regulation the province of has been forgotten ; whereas mistakes have been found in Annex II to that Regulation in respect of the provinces of 'Reggio Calabria' and of 'Catania' ; whereas they should accordingly be corrected taking into account the fact that potential reci ­ pients have not yet received production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 208, 3 . 8 . 1984, p. 3 . (4) OJ No L 110, 1 . 5 . 1991 , p. 71 . 0 OJ No L 223, 12. 8 . 1991 , p. 1 . 21 . 11 . 91 Official Journal of the European Communities No L 319/47 ANNEX I 'Ã Ã ­Ã »Ã »Ã ±Ã  12 15'. ANNEX II 'Reggio Calabria : 1 . 0 2. Anoia, Candidoni, Cittanova, Cosoleto, Delianuova, Feroleto della Chiesa, Melicucco, Molochio, Rosarno, Terranova Sappo Minulio, San Ferdinando. 3 . Gioia Tauro, Rizziconi. Catania : 1-0 2. Caltagirone, Castel di ludica, Grammichele, Licodia Eubea, Militello in Val di Catania, Mineo, Mirabella Imbaccari, Raddusa, San Cono, San Michele di Ganzaria, Scordia, Vizzini, Mazzarrone. 3 . Belpasso, Palagonia, Ramacca. ANNEX III 'Ã Ã ­Ã »Ã »Ã ±Ã  : 1 . C)'.